Citation Nr: 1514922	
Decision Date: 04/07/15    Archive Date: 04/21/15

DOCKET NO.  14-03 612	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Whether new and material evidence has been received in order to reopen a claim of entitlement to service connection for L3-L4 degenerative arthritis of the lumbosacral spine (low back disability).

2.  Entitlement to service connection for residuals of a traumatic brain injury (TBI).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A-L Evans, Associate Counsel



INTRODUCTION

The Veteran served on active duty from December 1959 to July 1963.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a July 2011 rating decision of the St. Louis, Missouri, Regional Office (RO) of the Department of Veterans Affairs (VA).

Other issues are currently pending at the agency of original jurisdiction (AOJ) level, including a private attorney's appeal for disbursement of attorney fees.  Generally, the filing of an NOD places a matter into appellate status, requiring issuance of a statement of the case (SOC).  See 38 C.F.R. § 3.103(f) (2014).  Here, however, the Board declines to take appellate jurisdiction over the issue at this time as it is clear the AOJ is processing the NOD and will issue a SOC promptly, thereby allowing the appellant the opportunity to perfect the appeal if it is so desired.  See 38 C.F.R. §§ 3.103(f), 20.200 (2014).  Therefore, the issue is referred to the AOJ for appropriate action. 38 C.F.R. § 19.9(b) (2014).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board finds that additional development is needed in this case for the claims on appeal. 

Missing Evidence - Social Security Records

The claims file, including a September 2006 VA PTSD examination, reflects that the Veteran has been in receipt of disability benefits by the Social Security Administration (SSA) since 1985.  A remand is necessary to attempt to obtain the Veteran's SSA records and associate them with the claim file.

Low Back

The Veteran's representative asserted in a March 2015 brief that his "true argument is that he injured his back while in service and that he was also exposed to ionizing radiation that he argues has caused the injury to progress to the point of having also developed into degenerative arthritis."  

The Board takes notice of service treatment records dated in June 1962, which indicate that he was treated for a low back strain.  Otherwise, it does not appear that competent scientific or medical evidence has been submitted or cited to indicate that arthritis may be a radiogenic disease.  See 38 C.F.R. § 3.311(b)(4) (2014).  Also relevant here, there is an indication that the Veteran was thrown from his truck, landing on his back, after being electrocuted at a scrap yard in 1985.  

At present, the missing Social Security records are needed to further evaluate the merits of this issue.  

TBI

The Veteran contends that he has a TBI as a result of striking the back of his head against a door during a Typhoon while in service.  He subsequently hit his head on a wall.  

The Board further observes that the Veteran was previously granted service connection for PTSD by the Board in June 2004.  This grant was based on a finding that the Veteran likely experienced a personal assault during service, which included the assailant "str[iking] him on the forehead, leaving him semiconscious and with a lump there."  

At an April 2014 VA examination, which was conducted to evaluate the severity of his PTSD, the examiner indicated that "[t]here was mention of a TBI, but it is unknown if this was ever diagnosed by a neurologist."  The examiner also noted that as a result of undiagnosed TBI, it was unknown whether the effects of the TBI contributed to the Veteran's current mental health symptoms.  It was reported that the Veteran had mild memory loss and disturbances of motivation and mood.  

Based on this evidence, it is unclear whether the Veteran has had residuals of a TBI at any point during the appeal period and if any diagnosed residuals of a TBI disability is related to service.  The Veteran has not been afforded a VA examination to determine whether his claimed residuals of a TBI disability are related to his active duty service.  Accordingly, a VA examination is necessary to decide this claim.  See 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Request records from the SSA.  If the records do not exist or further attempts to obtain the records would be futile, notify the Veteran in accordance with 38 C.F.R. § 3.159(e).

2.  Obtain all of the Veteran's outstanding VA treatment records and continue associating VA treatment records to the claims file on an ongoing basis until the case is recertified to the Board.  

3.  After completing all development set forth in paragraphs 1-2 above, arrange for a VA examination by an appropriate medical professional to determine the nature and etiology of any residuals of a TBI injury.  The relevant information in the claims file, to include that contained in all electronic folders, should be provided to the examiner for review. 

Accordingly, the examiner is to address each of the following questions:

(a) Provide a current diagnosis.

(b)  Is at least as likely as not (**at least of equal medical probability**) that any currently diagnosed residuals of a TBI is related to any head injury service.  

(c) Notwithstanding your answer to question (b), is it possible to differentiate the symptoms associated with any residuals of a TBI disability found from those associated with the Veteran's service-connected PTSD?

In answering all questions, the examiner is asked to address whether there is any *medical*  reason to believe that the Veteran's recollection of his symptoms during and after service may be inaccurate or not medically supported.  
	
Also, the examiner is asked not to rely on an absence of evidence as evidence of absence unless it can be explained why the alleged injury, disease, or related symptoms would ordinarily have been recorded in a given medical record if such had existed.  

Finally, please articulate the medical reasons underpinning your conclusions.  That is, (1) identify what facts and information, whether found in the record or outside the record, support your opinion, and (2) explain how that evidence justifies your opinion.  A report of the examination should be prepared and associated with the Veteran's VA claims file.

4.  Finally, readjudicate the appeal.  If the benefits sought remain denied, issue a supplemental statement of the case and return the case to the Board. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
C. BOSELY	
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




